Exhibit 10.10

SECURITY AGREEMENT

 

DATE AND PARTIES. The date of this Security Agreement (Agreement) is November 2,
2011. The parties and their addresses are:

SECURED PARTY:

HOME FEDERAL BANK

225 S MAIN AVE

SIOUX FALLS, SD 57104

DEBTOR:

MANITEX LOAD KING, INC.

a Michigan Corporation

701 E ROSE STREET

ELK POINT, SD 57025

The pronouns “you” and “your” refer to the Secured Party. The pronouns “I,” “me”
and “my” refer to each person or entity signing this Agreement as Debtor and
agreeing to give the Property described in this Agreement as security for the
Secured Debts.

1. SECURED DEBTS. The term “Secured Debts” includes and this Agreement will
secure each of the following:

A. Specific Debts. The following debts and all extensions, renewals,
refinancings, modifications and replacements. A promissory note, No. 9549601,
dated November 2, 2011, from me to you, in the amount of $400,000.00.

B. All Debts. All present and future debts from me to you, even if this
Agreement is not specifically referenced, the future debts are also secured by
other collateral, or if the future debt is unrelated to or of a different type
than this debt. Nothing in this Agreement constitutes a commitment to make
additional or future loans or advances. Any such commitment must be in writing.

This Agreement will not secure any debt for which you fail to give any required
notice of the right of rescission. This Agreement will not secure any debt for
which a non-possessory, non-purchase money security interest is created in
“household goods” in connection with a “consumer loan,” as those terms are
defined by federal law governing unfair and deceptive credit practices. In
addition, this Agreement will not secure any other debt if, with respect to such
other debt, you fail to fulfill any necessary requirements or limitations of
Sections 19(a), 32 or 35 of Regulation Z or if, as a result, the other debt
would become subject to Section 670 of the John Warner National Defense
Authorization Act for Fiscal Year 2007.

C. Sums Advanced. All sums advanced and expenses incurred by you under the terms
of this Agreement.

Loan Documents refer to all the documents executed in connection with the
Secured Debts.

2. SECURITY INTEREST. To secure the payment and performance of the Secured
Debts, I give you a security interest in all of the Property described in this
Agreement that I own or have sufficient rights in which to transfer an interest,
now or in the future, wherever the Property is or will be located, and all
proceeds and products from the Property (including, but not limited to, all

 

MANITEX LOAD KING, INC.       South Dakota Security Agreement       Initials
SD/4susiksmi00216900007756012100511Y    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 1



--------------------------------------------------------------------------------

parts, accessories, repairs, replacements, improvements, and accessions to the
Property). Property is all the collateral given as security for the Secured
Debts and described in this Agreement, and includes all obligations that support
the payment or performance of the Property. “Proceeds” includes cash proceeds,
non-cash proceeds and anything acquired upon the sale, lease, license, exchange,
or other disposition of the Property; any rights and claims arising from the
Property; and any collections and distributions on account of the Property. This
Agreement remains in effect until terminated in writing, even if the Secured
Debts are paid and you are no longer obligated to advance funds to me under any
loan or credit agreement.

3. PROPERTY DESCRIPTION. The Property is described as follows:

A. Equipment. All equipment including, but not limited to, all machinery,
vehicles, furniture, fixtures, manufacturing equipment, farm machinery and
equipment, shop equipment, office equipment, excluding computers and
recordkeeping equipment, and tools. All equipment described in a list or
schedule which I give to you will also be included in the Property, but such a
list is not necessary for a valid security interest in my equipment.

4. WARRANTIES AND REPRESENTATIONS. I make to you the following warranties and
representations which will continue as long as this Agreement is in effect:

A. Power. I am in good standing in South Dakota. I have the power and authority
to enter into this transaction and to carry on my business or activity as it is
now being conducted and, as applicable, am qualified to do so in South Dakota.

B. Authority. The execution, delivery and performance of this Agreement and the
obligation evidenced by this Agreement are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
property is subject.

C. Name and Location. My name indicated in the DATE AND PARTIES section is my
exact legal name. I am an entity organized and registered under the laws of
Michigan. I will provide verification of registration and location upon your
request. I will provide you with at least 15 days notice prior to any change in
my name, address, or state of organization or registration.

D. Business Name. Other than previously disclosed in writing to you I have not
changed my name or principal place of business within the last 2 years and have
not used any other trade or fictitious name in the last 2 years. I will preserve
my existing name, trade names and franchises.

E. Ownership of Property. I represent that I own all of the Property. Your claim
to the Property is ahead of the claims of any other creditor, except as
disclosed in writing to you prior to any advance on the Secured Debts.

5. DUTIES TOWARD PROPERTY.

A. Protection of Secured Party’s Interest. I will defend the Property against
any other material claim. I agree to take commercially reasonable steps to
protect your security interest and to keep your claim in the Property ahead of
the claims of other creditors.

I will keep books, records and accounts about the Property and my business in
general. I will let you examine these and make copies on reasonable notice and
at any reasonable time. I will prepare any report or accounting you request
which deals with the Property.

 

MANITEX LOAD KING, INC.       South Dakota Security Agreement       Initials
SD/4susiksmi00216900007756012100511Y    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 2



--------------------------------------------------------------------------------

B. Use, Location, and Protection of the Property. I will keep the Property in my
possession and in good repair to the extent required by my business. I will use
it only for commercial purposes. I will not change this specified use without
your prior written consent. You have the right of reasonable access to inspect
the Property and I will immediately inform you of any loss or damage to the
Property. I will not cause or permit waste to the Property except reasonable
wear and tear.

I will keep the Property at my address listed in the DATE AND PARTIES section,
unless I give you notice, that I plan to keep it at another location. If the
Property is to be used in other states, I will give you a list of those states.
The location of the Property is given to aid in the identification of the
Property. It does not in any way limit the scope of the security interest
granted to you. I will notify you in writing and obtain your prior written
consent to any change in location of any of the Property. I will not use the
Property in violation of any law. I will notify you in writing of any change in
my address, name or, if an organization, any change in my identity or structure.

Until the Secured Debts are fully paid and this Agreement is terminated, I will
not grant a security interest in any of the Property without your prior written
consent. I will pay all taxes and assessments levied or assessed against me or
the Property and provide timely proof of payment of these taxes and assessments
upon request unless such taxes or assessments are being contested.

C. Selling, Leasing or Encumbering the Property. I will not sell, offer to sell,
lease, or otherwise transfer or encumber any material part of the Property
without your prior written permission, except for Property sold in the ordinary
course of business at fair market value. Any disposition of the Property
contrary to this Agreement will violate your rights. Your permission to sell the
Property may be reasonably withheld without regard to the creditworthiness of
any buyer or transferee. I will not permit the Property to be the subject of any
court order affecting my rights to the Property in any action by anyone other
than you.

6. INSURANCE. I agree to obtain the insurance described in this Loan Agreement.

A. Property Insurance. I will insure or retain insurance coverage on the
Property and abide by the insurance requirements of any security instrument
securing the Loan.

B. Flood Insurance. Flood insurance is not required at this time. It may be
required in the future should the property be included in an updated flood plain
map. If required in the future, I may obtain flood insurance from anyone I want
that is reasonably acceptable to you.

C. Insurance Warranties. I agree to purchase any insurance coverages that are,
in the amounts that, in my judgment are reasonably prudent. I will provide you
with continuing proof of coverage. I will have the insurance company name you as
loss payee on any insurance policy. You will apply the insurance proceeds toward
what I owe you on the outstanding balance. I agree that if the insurance
proceeds do not cover the amounts I still owe you, I will pay the difference. I
will keep the insurance until all debts secured by this agreement are paid.

7. AUTHORITY TO PERFORM. I authorize you to do anything you deem reasonably
necessary to protect the Property, and perfect and continue your security
interest in the Property. If I fail to perform any of my duties under this
Agreement or any other Loan Document, you are authorized, without notice to me,
to perform the duties or cause them to be performed.

 

MANITEX LOAD KING, INC.       South Dakota Security Agreement       Initials
SD/4susiksmi00216900007756012100511Y    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 3



--------------------------------------------------------------------------------

These authorizations include, but are not limited to, permission to:

A. pay and discharge taxes, liens, security interests or other encumbrances at
any time levied or placed on the Property.

B. pay any rents or other charges under any lease affecting the Property.

C. order and pay for the repair, maintenance and preservation of the Property.

D. file any financing statements on my behalf and pay for filing and recording
fees pertaining to the Property.

E. take any commercially reasonable action you feel necessary to realize on the
Property.

F. handle any suits or other proceedings involving the Property in my name.

G. make an entry on my books and records showing the existence of this
Agreement.

If you perform for me, you will use reasonable care. If you exercise the care
and follow the procedures that you generally apply to the collection of
obligations owed to you, you will be deemed to be using reasonable care.
Reasonable care will not include: any steps necessary to preserve rights against
prior parties; the duty to send notices, perform services or take any other
action in connection with the management of the Property; or the duty to
protect, preserve or maintain any security interest given to others by me or
other parties. Your authorization to perform for me will not create an
obligation to perform and your failure to perform will not preclude you from
exercising any other rights under the law or this Agreement. All cash and
non-cash proceeds of the Property may be applied by you only upon your actual
receipt of cash proceeds against such of the Secured Debts, matured or
unmatured, as you determine in your sole discretion.

If you come into actual or constructive possession of the Property, you will
preserve and protect the Property. For purposes of this paragraph, you will be
in actual possession of the Property only when you have physical, immediate and
exclusive control over the Property and you have affirmatively accepted that
control. You will be in constructive possession of the Property only when you
have both the power and the intent to exercise control over the Property.

8. DEFAULT. I will be in default if any of the following events (known
separately and collectively as an Event of Default) occur:

A. Payments. I fail to make a payment in full within 15 days of when due.

B. Insolvency or Bankruptcy. The dissolution or appointment of a receiver by or
on behalf of, application of any debtor relief law, the assignment for the
benefit of creditors by or on behalf of, the voluntary or involuntary
termination of existence by, or the commencement of any proceeding under any
present or future federal or state insolvency, bankruptcy, reorganization,
composition or debtor relief law by or against me or any co-signer, endorser,
surety or guarantor of this Note or any other obligations I have with you which
is not stayed or dismissed within 60 days.

C. Business Termination. I dissolve, reorganize, end my business or existence.

D. Failure to Perform. I fail, in a material manner, to perform any condition or
to keep any promise or covenant of this Note which failure continues for a
period of 15 days after notice by you of such failure.

 

MANITEX LOAD KING, INC.       South Dakota Security Agreement       Initials
SD/4susiksmi00216900007756012100511Y    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 4



--------------------------------------------------------------------------------

E. Other Documents. A default occurs under the terms of any other Loan Documents
and such default continues for a period of 15 days.

F. Other Agreements. I am in default on any other debt or agreement I have with
you.

G. Misrepresentation. I make any written statement or provide any financial
information that is materially untrue, inaccurate, or conceals a material fact
at the time it is made or provided.

H. Judgment. I fail to satisfy or appeal any judgment against me in excess of
$500,000.

I. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.

J. Name Change. I change my name without notifying you and you suffer a loss as
a result of such failure.

K. Property Transfer. I transfer all or a substantial part of my property.

L. Property Value. You determine in good faith that the value of the Property is
materially impaired.

M. Material Change. I will notify you if there is a material change in the
ownership of my business.

9. DUE ON SALE OR ENCUMBRANCE. You may, at your option, declare the entire
balance of this Agreement to be immediately due and payable upon the creation
of, or contract for the creation of, any lien, encumbrance, transfer or sale of
all or any part of the Property. This right is subject to the restrictions
imposed by federal law (12 C.F.R. 591), as applicable.

10. REMEDIES. After I default, and the expiration of a 30 day cure period, you
may at your option do any one or more of the following.

A. Acceleration. You may make all or any part of the amount owing by the terms
of the Secured Debts immediately due.

B. Sources. You may use any and all remedies you have under state or federal law
or in any Loan Document.

C. Insurance Benefits. You may make a claim for any and all insurance benefits
or refunds that may be available on my default.

D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately
due and may be added to the Secured Debts.

E. Assembly of Property. You may require me to gather the Property and make it
available to you in a reasonable fashion.

F. Repossession. You may repossess the Property so long as the repossession does
not involve a breach of the peace or violate any law. You may sell, lease or
otherwise dispose of the Property as provided by law. You may apply what you
receive from the disposition of the Property to your expenses, your attorneys’
fees and legal expenses (where not prohibited by law), and any debt I owe you.
If what you receive from the disposition of the Property does not satisfy the
debt, I will be liable for the deficiency (where permitted by law). In some
cases, you may keep the Property to satisfy the debt.

Where a notice is required, I agree that ten days prior written notice sent by
first class mail to my address listed in this Agreement will be reasonable
notice to me under the South Dakota Uniform Commercial Code. If the Property is
perishable or threatens to decline speedily in value, you may, without notice to
me, dispose of any or all of the Property in a commercially reasonable manner at
my expense following any commercially reasonable preparation or processing.

 

MANITEX LOAD KING, INC.       South Dakota Security Agreement       Initials
SD/4susiksmi00216900007756012100511Y    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 5



--------------------------------------------------------------------------------

If any items not otherwise subject to this Agreement are contained in the
Property when you take possession, you may hold these items for me at my risk
and you will not be liable for taking possession of them.

G. Use and Operation. You may, upon reasonable notice and at reasonable times,
enter upon my premises and take possession of all or any part of my property for
the purpose of preserving the Property or its value, so long as you do not
breach the peace or violate other law. You may use and operate my property for
the length of time you feel is necessary to protect your interest, all without
payment or compensation to me.

H. Waiver. By choosing any one or more of these remedies you do not give up your
right to use any other remedy. You do not waive a default if you choose not to
use a remedy. By electing not to use any remedy, you do not waive your right to
later consider the event a default and to use any remedies if the default
continues or occurs again.

11. WAIVER OF CLAIMS. I waive all claims for loss or damage caused by your acts
or omissions where you acted reasonably and in good faith.

12. PERFECTION OF SECURITY INTEREST AND COSTS. I authorize you to file a
financing statement and/or security agreement, as appropriate, covering the
Property. I will comply with, facilitate, and otherwise assist you in connection
with obtaining perfection or control over the Property for purposes of
perfecting your security interest under the Uniform Commercial Code. I agree to
pay all taxes, fees and costs you pay or incur in connection with preparing,
filing or recording any financing statements or other security interest filings
on the Property. I agree to pay all actual costs of terminating your security
interest.

13. APPLICABLE LAW. This Agreement is governed by the laws of South Dakota, the
United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws
are preempted by federal law. In the event of a dispute, the exclusive forum,
venue and place of jurisdiction will be in South Dakota, unless otherwise
required by law.

14. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. Each Debtor’s obligations
under this Agreement are independent of the obligations of any other Debtor. You
may sue each Debtor individually or together with any other Debtor. You may
release any part of the Property and I will still be obligated under this
Agreement for the remaining Property.

If you assign any of the Secured Debts, you may assign all or any part of this
Agreement without notice to me or my consent, and this Agreement will inure to
the benefit of your assignee to the extent of such assignment. You will continue
to have the unimpaired right to enforce this Agreement as to any of the Secured
Debts that are not assigned. This Agreement shall inure to the benefit of and be
enforceable by you and your successors and assigns and any other person to whom
you may grant an interest in the Secured Debts and shall be binding upon and
enforceable against me, my successors, heirs and assigns.

15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Agreement may not be amended
or modified by oral agreement. No amendment or modification of this Agreement is
effective unless made in writing and executed by you and me. This Agreement and
the other Loan Documents are the complete and final expression of the
understanding between you and me. If any provision of this Agreement is
unenforceable, then the unenforceable provision will be severed and the
remaining provisions will still be enforceable.

 

MANITEX LOAD KING, INC.       South Dakota Security Agreement       Initials
SD/4susiksmi00216900007756012100511Y    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 6



--------------------------------------------------------------------------------

SIGNATURES. By signing under seal, I agree to the terms contained in this
Agreement. I also acknowledge receipt of a copy of this Agreement.

 

DEBTOR: MANITEX LOAD KING, INC.         By David H.
Gransee                                        
                                             (Seal) None         DAVID H
GRANSEE, VICE PRESIDENT

 

MANITEX LOAD KING, INC.       South Dakota Security Agreement       Initials
SD/4susiksmi00216900007756012100511Y    Wolters Kluwer Financial Services -1996,
2011 Bankers Systems*    Page 7